Filed 6/2/16 P. v. Searles CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265730
                                                                          (Super. Ct. No. 2012030516)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
DAVIS SEARLES,
     Defendant and Appellant.


                   Davis Searles appeals an order revoking his postrelease community
supervision (PRCS). (Pen. Code, § 3450 et seq.)1 Appellant contends that his due
process rights were violated because he was not provided a Morrissey-compliant2
probable cause hearing. We affirm.
                                FACTS AND PROCEDURAL HISTORY
                   In October 2012, appellant pled guilty to evading an officer (Veh. Code,
§ 2800.2, subd. (a)) and possession of a controlled substance (Health & Saf. Code,
§ 11377, subd. (a)). The trial court sentenced him to three years in state prison. He was
released on PRCS in 2014.
                   After multiple arrests for PRCS violations, appellant was taken into custody
on May 2, 2015. On May 6, 2015, Senior Deputy Probation Officer Venessa Meza
advised appellant of the alleged PRCS violations (failure to report to probation as

         1   All statutory references are to the Penal Code unless otherwise stated.
         2   Morrissey v. Brewer (1972) 408 U.S. 471 (Morrissey).
directed, use of methamphetamine, failure to report for drug testing, and failure to
participate in a drug treatment program), conducted a probable cause hearing, and
determined there was probable cause that appellant had violated his PRCS terms.
(§ 3455, subd. (a).) Appellant was advised of his right to counsel and right to a formal
revocation hearing, and that Ventura County Probation Agency was recommending 180
days in county jail. Appellant rejected the recommendation, denied violating PRCS, and
requested appointment of counsel.
              On May 11, 2015, Ventura County Probation Agency filed a PRCS
revocation petition. (§ 3455, subd. (a).) Appellant moved to dismiss the petition on due
process grounds based on Williams v. Superior Court (2014) 230 Cal.App.4th 636
(Williams). The trial court denied the motion on May 28, 2015, found that appellant
violated PRCS, and ordered him to serve 150 days in county jail (with a total credit of 54
days).
                                      DISCUSSION
              Appellant argues that his procedural due process rights were violated
because he did not receive a Morrissey-compliant probable cause hearing. The PRCS
revocation procedures here challenged are consistent with constitutional, statutory, and
decisional law. These procedures do not violate concepts of equal protection or due
process. We so held in People v. Gutierrez (2016) 245 Cal.App.4th 393, 401-405, and
People v. Byron (2016) 246 Cal.App.4th 1009. We follow our own precedent. The trial
court did not err in denying the motion to dismiss.
              Appellant contends his due process rights were violated because the
probable cause hearing was not conducted by a neutral hearing officer and resembled an
ex parte hearing to solicit a waiver of PRCS rights. The argument is without merit. The
hearing officer (Meza) was not appellant’s supervising probation officer and did not
make the arrest or prepare the PRCS revocation report. (See Morrissey, supra, 408 U.S.
at p. 485 [probable cause determination should be made by someone “not directly
involved in the case”]; Williams, supra, 230 Cal.App.4th at p. 647 [same].) Appellant
makes no showing that he was denied a fair hearing.


                                             2
              Moreover, the denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re La
Croix (1974) 12 Cal.3d 146, 154-155; People v. Woodall (2013) 216 Cal.App.4th 1221,
1238.) Appellant fails to show that any due process defect prejudiced him or affected the
outcome of the PRCS revocation hearing. (In re Winn (1975) 13 Cal.3d 694, 698
[defendant has burden of showing prejudice]; In re Moore (1975) 45 Cal.App.3d 285,
294.) Appellant submitted on the PRCS revocation petition without contesting the
probable cause determination, and has already served the custodial sanction (150 days in
county jail). (See, e.g., People v. Gutierrez, supra, 245 Cal.App.4th at p. 399.) “[T]here
is nothing for us to remedy, even if we were disposed to do so.” (Spencer v. Kemna
(1998) 523 U.S. 1, 18.)
                                      DISPOSITION
              The judgment (order revoking PRCS) is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.
We concur:



              YEGAN, Acting P. J.




              TANGEMAN, J.




                                              3
                              Donald D. Coleman, Judge

                           Superior Court County of Ventura

                         ______________________________

             Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, and Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.